Citation Nr: 1403609	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 2000 with the United States Navy and from July 2000 to August 2008 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a claim of entitlement to service connection for depression and anxiety. 

The Veteran has expressly filed a claim of service connection for depression and anxiety.  However, the medical evidence also shows a diagnosis of adjustment disorder, and in a November 2013 brief, the Veteran's representative also asserted a claim for PTSD.  As such, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception a November 2013 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although service treatment records are silent with respect to any complaints pertaining to or diagnoses of a psychiatric disorder, the Veteran has asserted that he began experiencing psychiatric symptoms while in service, but was afraid that reporting such symptoms would be detrimental to his career.  Post service private treatment records showed that the Veteran initially received inpatient psychiatric treatment in March 2009, approximately seven months after his retirement from service.  These records showed that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The discharge diagnoses were major depression, moderate to severe, without psychotic features, and anxiety disorder.  In support of his claim, the Veteran submitted an August 2009 handwritten opinion from his treating clinical psychologist.  She stated that consultations and discussions with the Veteran indicated that his decision to retire from active duty may have been influenced at least in part by his worsening depression and growing concern about his overall functioning.   However, as this opinion is couched in speculative or ambiguous terms without a rationale, it is not sufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).

Nevertheless, the Veteran has not been afforded a VA examination with respect to this issue.  Given that case law has determined that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, such as in the instant case, and in light of the August 2009 private opinion, the Board finds that the Veteran should be afforded a VA examination pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Moreover, in his substantive appeal, the Veteran also reported that in 1990 during the course of his duties as a Navy Hospital Corpsman, he was deployed to the Southwest Asia theater of operations where he was stationed at a surgical field hospital in an undisclosed location near the border of Kuwait.  He indicated being fearful for his life as he could feel shaking from bombs going off near the border.  He reported subsequently treating Iraqi wounded in the hospital.  Although the Veteran's service personnel records are not of record, the Veteran's DD 214 does show that he was a Naval Hospital Corpsman, specifically an advanced X-ray technician.  In pertinent part, the Veteran was also the recipient of the following awards: Sea Service Deployment Ribbon, Southwest Asia Service Medal, and Kuwait Liberation Medal.  As noted above, the Veteran's representative has asserted that these assertions raise a claim for PTSD and requested a VA examination.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor: 

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Thus, given the Veteran's stressor statement, his background as a hospital corpsman in the Southwest Asia theater of operations, and his representative's assertion of possible PTSD symptoms linked to these stressors, the Board finds that appropriate development of the Veteran's PTSD claim is necessary, to include sending appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159, to specifically include requesting further information concerning the Veteran's in-service stressors, and obtaining service personnel records from the National Personnel Records Center (NPRC).  

Lastly, while on remand, the Veteran should be given an opportunity to identify all treatment records referable to his acquired psychiatric disorder.  See 38 C.F.R. § 3.159.  In this regard, the August 2009 private opinion indicated that the Veteran had been receiving continuing psychiatric treatment from the clinical psychologist who prepared the opinion as well as a private psychiatrist since approximately April 2009.  Unfortunately, while these records are pertinent to the Veteran's claim, they have not been associated with the claims file.  As such, the RO should contact the Veteran to request relevant private treatment records, specifically records from his treating clinical psychologist and psychiatrist, and obtain any necessary authorizations for such records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate VCAA letter providing notice of the information and evidence necessary to substantiate a claim for PTSD pursuant to 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R.  § 3.159, to specifically include requesting further information concerning the Veteran's in-service stressors.  The letter should also request that the Veteran provide information concerning relevant private treatment records, specifically records from his treating clinical psychologist and psychiatrist, and obtain any necessary authorizations for such records.  If the Veteran responds, the RO should make all reasonable attempts to obtain such records, including making at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  The RO should take appropriate action to request the Veteran's service personnel records from the NPRC.  

3.  After obtaining any outstanding records, the Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist.  The claims file must be made available to the examiner for review.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so,  the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s), to include a "fear of hostile military or terrorist activity."

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements on in-service symptoms.  The examiner should provide a detailed rationale for every opinion provided.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


